      Case 1:19-cv-02396 Document 1 Filed 08/22/19 USDC Colorado Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action Number: ________________

NOEL BENNETT,

               Plaintiff,

vs.

JONATHON KING and
FORD MOTOR COMPANY,

               Defendants.

_____________________________________________________________________________

                            NOTICE OF REMOVAL
_____________________________________________________________________________

         Defendants Jonathon King (“Mr. King”) and Ford Motor Company (“Ford”), by and

through their undersigned attorney submit this Notice of Removal of this action from the District

Court, Boulder County, Colorado, to the United States District Court for the District of Colorado

pursuant to 28 U.S.C. §§ 1332, 1444 and 1446. The grounds for removal are:

                                       BACKGROUND

         1.    Mr. King and Ford are Defendants in a civil action brought against them in the

District Court, Boulder County, Colorado, entitled, Noel Bennett v. Defendants Jonathon King

and Ford Motor Company, Case Number 2019CV30567 (the “State Court Action”). (See

Complaint, attached as Exhibit A.) CT Systems Corporation accepted service of the Complaint

for Ford on July 24, 2019. (See Proof of Service on Ford, attached as Exhibit B.)
   Case 1:19-cv-02396 Document 1 Filed 08/22/19 USDC Colorado Page 2 of 6




       2.      On July 30, 2019, Plaintiff served Defendant King personally with a copy of the

Summons & Complaint in Bedfordshire, United Kingdom. (See Proof of Service on Mr. King,

attached as Exhibit C.)

       3.      The State Court Action seeks damages for Plaintiff’s alleged personal injuries

resulting from a September 13, 2016, multi-vehicle intersection collision in Aurora, Colorado.

Mr. King was driving a Ford-owned company vehicle in the course and scope of his employment

with Ford Motor Company Limited (UK) which collided with a Dodge Ram pickup truck in

which Plaintiff was a passenger. (See Ex. A, ¶¶ 6, 10-12.)

                                       BASIS FOR REMOVAL

       This Court has subject matter jurisdiction under 28 U.S.C. § 1332, which confers original

jurisdiction over “all civil actions where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between…citizens of different States.”

Therefore, Mr. King and Ford can remove this case to federal court. 28 U.S.C. §1441; Radial v.

Sunborn Western Camps, Inc., 348 F.3d 1220, 1225 (10th Cir. 2004).

       A.      A Sufficient Amount is in Controversy

       The amount in controversy exceeds $75,000 because Plaintiff alleges significant

economic and non-economic damages in excess of $100,000. See Dart Cherokee Basin

Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014) (“[A]s specified in § 1446(a), a

defendant’s notice of removal need include only a plausible allegation that the amount in

controversy exceeds the jurisdictional threshold.”).

       Plaintiff alleges that as a result of Mr. King’s negligence Plaintiff has incurred past and

future medical and other healthcare and rehabilitation expenses, as well as past and future loss of


                                                 2
   Case 1:19-cv-02396 Document 1 Filed 08/22/19 USDC Colorado Page 3 of 6




earnings, loss of earning capacity, and loss of time. (Ex. A ¶ 19.) Plaintiff also alleges non-

economic damages, including pain and suffering, inconvenience, emotional distress, and

impairment to quality of life. (Ex. A, ¶ 20.) Under Colorado law, Plaintiff’s potential recovery

for these non-economic damages is capped at $466,010 but can be increased upon clear and

convincing evidence to a maximum of $932,030. C.R.S. 13-21-102.5(3)(a). Plaintiff further

alleges lasting physical impairment and permanent disfigurement. (Ex. A, ¶ 21.) Those damages

are not capped under Colorado law. Finally, Plaintiff states in his civil cover sheet that C.R.C.P.

16.1 does not apply because he is seeking damages in excess of $100,000.00. (See Plaintiff’s

Civil Cover Sheet, attached as Exhibit D.) See Paros Props. LLC v. Colo. Cas. Ins. Co., 835

F.3d 1264, 1272-73 (10th Cir. 2016) (“There is no ambiguity in the cover sheet. And we see no

reason not to credit an assertion by an officer of the court on a matter of significant consequence

in the state proceeding.”).

       This court has found the amount in controversy requirement is met where a plaintiff seeks

recovery for damages such as “physical and emotional injuries and past and future damages,

including physical pain and suffering, inconvenience, loss of enjoyment of life, mental anguish,

medical hospital, rehabilitation and therapy bills, and doctor bills, loss of earnings and earnings

capacity, permanent injury, permanent impairment, and permanent disfigurement.” Kirwan v.

Home Depot U.S.A., Inc., Civil Action No. 16-cv-00387-WYD-CBS, 2016 WL 1376212, at *2

(D. Colo. Apr. 6. 2016) (complaint met amount in controversy requirement). These are exactly

the damages Plaintiff seeks here. In light of the forgoing, the amount in controversy exceeds

$75,000, exclusive of interest and costs.




                                                  3
   Case 1:19-cv-02396 Document 1 Filed 08/22/19 USDC Colorado Page 4 of 6




          B.     The Parties Are Diverse

          Removal is proper based on diversity of citizenship because the controversy in this case

is between Plaintiff, a citizen of the State of Colorado, on the one hand (Ex.A, ¶ 1); and citizens

of the United Kingdom (Defendant Mr. King) and the State of Michigan (Defendant Ford), on

the other hand. (Id. ¶¶ 2-3.) 1

          C.     All Other Requirements for Removal Are Satisfied

          1.     All properly joined and served defendants join in this removal. Undersigned

counsel represents both Ford and Mr. King, and those Defendants jointly file this Notice of

Removal. 28 U.S.C. § 1446(b)(2)(A).

          2.     Ford’s Notice of Removal is filed within 30 days of the service of Plaintiff’s

Summons and Complaint (July 24, 2019), pursuant to 28 U.S.C. § 1446(b) and is, therefore,

timely.

          3.     Venue is proper in the District of Colorado, as that District embraces Boulder

County where the State Court Action is now pending. See 28 U.S.C. § 1391(a)(2). 2

          4.     No previous application has been made for the relief requested herein.




          1
        Ford is incorporated in Delaware but has its principal place of business in Dearborn,
Michigan.
          2
         Neither Ford nor Mr. King concede that venue is appropriate in Boulder County
because the collision occurred in Aurora, Colorado (Aurora County) and Plaintiff resides in
Thornton, Colorado (Adams County).




                                                  4
   Case 1:19-cv-02396 Document 1 Filed 08/22/19 USDC Colorado Page 5 of 6




       5.      Pursuant to 28 U.S.C. § 1446(a), Fed. R. Civ. P. 81(c), and D.C.Colo.LCivR 81.1,

a copy of all process, pleadings, and orders that have been filed in the state court are attached.

(See Exhibits A-E.)

       6.      A Notice of Filing of Notice of Removal is being filed contemporaneously with

the District Court, Boulder County, Colorado, pursuant to 28 U.S.C. § 1446(d). A copy of the

Notice of Filing Notice of Removal is attached as Exhibit F. This Notice of Removal and the

Notice of Filing of Notice of Removal will be served upon counsel for Plaintiff.

       7.      In no way should this Notice of Removal be construed as an admission by Ford or

Mr. King that personal jurisdiction is appropriate over those Defendants in Colorado, and

Defendants specifically reserve all rights to contest personal jurisdiction.

       WHEREFORE, Mr. King and Ford request that the above-described action pending in the

District Court, Boulder County, Colorado, be removed to this Court.


Dated: August 22, 2019                                Respectfully submitted,

                                                      s/ Edward C. Stewart
                                                      Edward C. Stewart
                                                      Wheeler Trigg O’Donnell LLP
                                                      370 17th Street, Suite 4500
                                                      Denver, CO 80202
                                                      (303) 244-1800
                                                      (303) 244-1879 Facsimile
                                                      stewart@wtotrial.com

                                                      Attorney for Defendants Jonathon King and Ford
                                                      Motor Company




                                                  5
   Case 1:19-cv-02396 Document 1 Filed 08/22/19 USDC Colorado Page 6 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 22, 2019, I filed the foregoing with the Clerk of Court
through the CM/ECF system and will send notification of such filing to the following e-mail
addresses:

       Zach Elsner
       SAWAYA, ROSE,MCCLURE &WILHITE, P.C.
       1600 Ogden Street
       Denver, CO 80218
       zelsner@sawayalaw.com
       Attorneys for Plaintiff


                                             s/ Edward C. Stewart




                                                6
